Citation Nr: 1219318	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  11-02 092	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for a bilateral eye disability.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION


The Veteran served on active duty from August 1960 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.   

Following certification of the Veteran's claims to the Board, the Veteran submitted additional medical evidence with a waiver of review by the agency of original jurisdiction (AOJ). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a bilateral eye disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss attributable to his period of military service.
 
2.  The Veteran does not have a lumbar spine disability attributable to his period of military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have bilateral hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The Veteran does not have a lumbar spine disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in November 2009.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1133, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Bilateral Hearing Loss

The Veteran claims that he has bilateral hearing loss related to his exposure to noise during active service.  

Impaired hearing will be considered a disability for VA purposes when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Court of Appeals for Veterans Claims (Court) has indicated that, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155 (1993).  The Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The Veteran's service separation document indicates that his related civilian occupation was a teletype operator.  He has indicated that he was a radio operator in service.  

Turning to the Veteran's pertinent service treatment records, the Board notes that, on his July 1960 entrance examination, he denied any history of hearing loss or related ear problems.  Additionally, while that examination did not include audiometric findings, it did include a whispered and spoken voice test on which the Veteran scored 15/15, which was considered normal.  The Board recognizes that this antiquated technique is no longer considered a reliable indicator of hearing loss. Nevertheless, absent any evidence of a preexisting hearing disability, the Board presumes the Veteran to have been sound upon entry.  38 C.F.R. § 3.304 (b) (2011). 

The Veteran's service treatment records are otherwise negative for any complaints, findings, diagnoses, or treatment related to hearing loss.  Moreover, his July 1963 separation examination included audiometric testing ,which revealed puretone thresholds of -10, -10, -5, -5, and -5 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz and -5, -5, -5, 5, and 5 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  The Board observes that such thresholds fall well within the limits of normal hearing with respect to all applicable frequencies, bilaterally.  Hensley, 5 Vet. App. at 157.  

The record is thereafter silent for any clinical evidence of hearing problems prior to the February 2010 VA audiometric examination conducted in support of the Veteran's appeal.  At that time, he reported that his job in service was a radio operator.  He stated that he had service noise exposure from his work as a radio operator, and exposure to jet engines, boot camp, fire arms, and rifles.  He reported post-service noise exposure to firearms with the use of hearing protection while working as a police officer for five years and from working in construction.   

Audiometric testing revealed puretone thresholds of 25, 25, 30, 40, and 60 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz, and 35, 30, 40, 55, and 60 decibels for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition scores were 52 percent in the right ear and 48 percent in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and opined that the Veteran's hearing loss was less likely as not caused by or as a result of in-service noise exposure while serving as a teletype operator during service.  The examiner's rationale was that, while the Veteran's hearing loss at entrance was unknown - because whispered and spoken voice tests did not provide reliable, calibrated, frequency-specific information regarding hearing sensitivity as those tests are insensitive to high frequency hearing loss - at separation his hearing sensitivity was to be within normal limits bilaterally.  

In addition to including the above rationale in support of his findings, the examiner cited to the Institute of Medicine Report on Noise Exposure in the Military, which concluded that noise induced hearing loss occurs immediately (i.e., there is no scientific support for delayed onset noise induced hearing loss weeks, months, or years after the exposure event).  Based on that medical literature, and given the Veteran's hearing was within normal limits at the time of separation, the examiner concluded that the Veteran's current hearing loss is less likely caused by or as a result of his in-service noise exposure.   

Also associated with the claims file is an April 2011 private treatment note indicating that the Veteran had reported military noise exposure as a radio operator.  That note also showed that he had been diagnosed with bilateral mild to moderately-severe sensorineural hearing loss based upon the results of an uninterpreted audiogram from the University of Tennessee Health Science Center.  Significantly, however, that private audiogram did not comport with VA's governing protocols governing examinations for hearing loss and, thus, is considered invalid for rating purposes.  38 C.F.R. § 4.85 (2011) (under VA's governing regulations, an examination for hearing loss must be conducted by a state-licensed audiologist and must include both a pure tone audiometry test and controlled speech discrimination (Maryland CNC) test).  In any event, the Board notes that the private examiner did not render an opinion with respect to the etiology of the Veteran's  current hearing problems.  As such, the aforementioned February 2011 VA examiner's report constitutes the only medical opinion evidence in connection with the Veteran's claim.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

There is an absence of any specific report of bilateral hearing loss until the Veteran filed his informal claim in October 2009.  The first diagnosis of bilateral hearing loss based on audiometric testing came at the February 2010 VA examination, more than 45 years after service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first complaint of record of hearing loss is also evidence that weighs against the Veteran's claim.

The Board finds that the evidence does not include competent evidence showing a relationship between the Veteran's current hearing loss and his period of military service.  The Board acknowledges that the Veteran is competent to report that he was exposed to acoustic trauma in service and has continued to experience hearing loss symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he first developed hearing loss during service, and has continued to experience hearing loss symptoms since service.  Consequently, the Board finds that the Veteran's reports that he has continued to have hearing loss symptoms since service are credible.

However, although the Veteran contends that he has a current hearing loss disability related to his military service, he has submitted no competent medical evidence or opinion to corroborate this contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is insufficient to provide the requisite etiology of the hearing loss disability because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512 (2004); see also Routen v. Brown, 10 Vet. App. 183 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding his hearing loss disability being related to noise trauma in his military service are merely speculation as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to etiology. 

The Board finds the VA audiological evaluation performed in February 2010 to be more probative as to the etiology of the Veteran's current hearing loss disability.  The examiner provided a thorough rationale and cited to medical studies to support his opinion.  While the examiner noted that the Veteran had normal hearing at the time of discharge from service, which is not fatal to his claim, he further found that studies supported the unlikelihood of delayed permanent induced hearing loss after cessation of noise exposure.  The Board finds this to be sufficient rationale for his opinion.  

The Veteran has not submitted any competent evidence which provides a basis for the conclusion that bilateral hearing loss is related to his period of service or manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011).  The only competent medical opinion of record indicates that the Veteran's hearing loss is less likely than not related to military service.  Consequently, the Board finds that service connection is not warranted because the medical evidence associated with the claims file does not establish that bilateral hearing loss is etiologically linked to the Veteran's active service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

The Veteran contends that his lumbar spine disability is related to treatment for a back disability during service.  

The Veteran's service treatment records reflect that clinical evaluations of his spine were normal during his entrance examination in July 1960 and his separation examination in July 1963.  Other service treatment records show that the Veteran was seen for a report of back pain in December 1961.  No injury was reported and he was treated with Robaxin and heat.  

Pertinent post-service medical evidence includes a February 1989 letter from the Veteran's private physician (J. Marcy, M.D.)  Dr. Marcy indicated that the Veteran had a herniated disc removed from his lumbar spine in 1988 and had a diagnosis of degenerative disc disease at L5-S1.  Dr. Marcy further indicated that the Veteran had a recurrence of symptoms in January 1989 following a sudden change of position, which is indicative of a recurrent disc.  

Also associated with the claims file is a treatment record dated in September 1996 from another private clinician (R.P.H.)  The Veteran reported lower back pain and was assessed with lumbar muscle pain and treated with Naprosyn, Flexeril, and Hydrocodone.  

VA outpatient treatment reports dated from November 2009 to May 2011 reflect that the Veteran reported chronic low back pain in December 2009.  An X-ray of the lumbosacral spine dated in January 2010 reflects a diagnosis of degenerative changes at L3-4 and L4-5.  

At a January 2010 VA examination, the Veteran reported that he injured his back when he fell down a stairwell aboard a ship while serving in the Navy.  The examiner reviewed the Veteran's claims file including the January 2010 X-rays of the lumbosacral spine and the Veteran's relevant medical history and performed a physical examination.  The examiner diagnosed the Veteran with lumbago and opined that it is less likely as not caused by or as a result of service.  The rationale for the opinion was that while the Veteran was treated in service for a back strain injury and later developed degenerative disc disease and lumbar bone spurring, this was a natural process of aging.  Moreover, as the Veteran worked as a farmer following service, he could very well have strained his back throughout the years performing task associated with his work as a farmer.  The examiner concluded that it was less likely than not that the Veteran's current back disability was due to his low back treatment in service.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a lumbar back disability.  First, the Veteran has not submitted any competent evidence which provides a basis for the conclusion that arthritis of the low back manifested within one year of his separation from service.  Thus, service connection is not warranted on a presumptive basis for chronic disease.  38 C.F.R. §§ 3.307, 3.309.

While the evidence indicates that the Veteran reported low back pain during service, the records do not reflect a diagnosis of degenerative disc disease of the lumbar spine.  Moreover, while the Veteran has reported back pain since military service, the medical evidence of record does not reflect any treatment for a low back disability until 1988, almost 25 after his discharge.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of a low back disability is also evidence that weighs against the Veteran's claim.

Moreover, the only medical opinion of record indicates that it is less likely than not that the current lumbar spine disability was caused by or as a result of in-service low back strain.  The examiner reviewed the Veteran's claims file and relevant medical history and provided a thorough rationale for the opinion.  Prejean v. West, 13 Vet. App. 444 (2000); see also Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board finds the opinion of the January 2010 VA examiner to be the most probative evidence of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993) (noting that the credibility and weight to be attached to such opinions are within the province of the Board as adjudicator).  

The Board acknowledges the Veteran's assertions that he currently has a low back disability as the result of his active duty service.  Lay evidence in the form of statements or testimony of the Veteran is competent to establish evidence of symptomatology where symptoms are capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran can attest to factual matters of which he had first-hand knowledge, such as subjective complaints of back pain since service, and his assertions are entitled to probative value.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Board ultimately places more probative weight on the opinion of the competent health care specialist who reviewed the record, and found that a positive relationship between the Veteran's current disability and service was less than likely.  The Veteran, as a lay person, is not competent to provide a medical opinion relating any current low back disability to his service when the question relates to a complex medical matter, as is the case here.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For the reasons and bases set forth above, the Board must conclude that the preponderance of the evidence is against the Veteran's claim and service connection for a lumbar spine disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a lumbar spine disability is denied.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim of entitlement to service connection for a bilateral eye disability can be reached.  

The Veteran contends that he sustained a kick to the head riding on the bus while en route to basic training from Nashville, Tennessee, to Chicago, Illinois.  He stated that his eye sight became fuzzy following the kick to his head and has continued to deteriorate since that time.  

As noted above, the Veteran can attest to factual matters of which he had first-hand knowledge, such as an in-service injury involving a blow to the head.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his assertions in this regard are entitled to probative value in the absence of contradictory evidence.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

The Veteran's service treatment records reflect that his distant vision was 20/20 bilaterally on his July 1960 entrance examination.  He reported eye trouble on a medical history form prepared in conjunction with that entrance examination.  An August 1960 service entry reflects that the Veteran was seen for a physical examination upon reporting to recruit training.  He was assessed with 20/20 vision in his right eye, corrected to 20/20, and 20/300 in his left eye, corrected to 20/100.  He was also assessed with hyperopia of the left eye, astigmatism bilaterally, amblyopia bilaterally, and anopsia bilaterally.  Significantly, the Veteran's eye defects were not considered disqualifying.  As such, he is presumed to have been sound upon entry.  38 C.F.R. § 3.304 (b) (2011).
The Veteran's July 1963 separation examination reflects that he was assessed with 20/20 vision in his right eye and 20/100 corrected to 20/25 in his left eye.  He was assessed with defective vision of the left eye.    

Private treatment reports from Baptist Eye Surgeons dated from December 2002 to October 2009 reflect that the Veteran was seen for a report of right eye blurring in October 2009 and was noted to have a past medical history of pseudophakia bilaterally, YAG [capsulotomy] of the left eye, and probable amblyopia bilaterally.  

VA outpatient treatment reports dated from November 2009 to May 2011 reflect that the Veteran was seen for an optometry appointment in May 2011.  He was assessed with decreased vision possibly secondary to optic atrophy, pseudophakia bilaterally, and diabetic retinopathy.

The Veteran has not been afforded a VA examination to assess the likelihood that any eye disability is related to service.  In light of the his reported in-service head injury, his statements regarding continuity of symptomatology, and the records which reflect treatment for eye disabilities since service, the Board finds that a VA examination is necessary to decide the appeal.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, VA outpatient treatment reports dated through May 2011 have been associated with the claims file.  As there may be additional VA treatment records pertinent to the Veteran's claim, any VA outpatient treatment reports dated after May 2011 should be obtained and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records dated after May 2011.  Any other records identified by the Veteran should also be obtained, if available.  Any negative responses should be included in the claims file. 

2.  Schedule the Veteran for a VA examination to determine the etiology of any current eye disability.  The examiner should review the claims file and should note that review in the examination report.  Specifically the examiner should provide the following information:

a)  Diagnose all current eye disabilities.

b)  Is it at least as likely as not (50 percent or more probability) that any current eye disability is related to the Veteran's service, including his report of a head injury in service.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


